DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/20 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 10/29/20, amended claim(s) 45 and 52, canceled claim(s) 51 and 77, and new claim(s) 78-79 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an implantable sensor comprising a plurality of electrodes spaced apart from each other in two dimension” of claim 45 and “an implantable anchor configured to secure said plurality of electrodes, within said biological tissue and/or within tissue adjacent to said biological tissue to prevent dislocation of said plurality of electrodes during a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a heating element configured to heat said biological tissue,” as recited in claim 47, which has no corresponding structure.
“a drug releaser configured to release a drug to said biological tissue,” as recited in claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 45-50, 52, 66-68, 71-73, 75-76, and 78-79 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 45, the claim language “an implantable housing configured to fit inside a needle, said housing hosting: an implantable sensor comprising a plurality of electrodes spaced apart from each other in two dimensions; and an implantable anchor configured to secure said plurality of electrodes, within said biological tissue and/or within tissue adjacent to said biological tissue to prevent dislocation of said plurality of electrodes during a monitoring time period” appears to be new matter.  The examiner could not find the term “housing” in the specification, and although the exact terms do not need to be used, the examiner had trouble finding a corollary.  The examiner also had trouble finding a structure that hosted the implantable sensor, the plurality of electrodes, and the implantable anchor, all that fit inside of a needle.
For claim 45, the claim language “an implantable sensor comprising a plurality of electrodes spaced apart from each other in two dimensions” and “an impedance sensor configured to measure electrical impedance values between one or more pairs of electrodes of said plurality of electrodes wherein said signals produced by said impedance sensor are indicative of a characteristic of the biological tissue adjacent the one or more pair of electrodes” appears to be new matter.  The examiner could not find a single embodiment that has two different sensors, one that is implantable, and one that is an impedance sensor, and that the impedance sensors measures the implantable sensor (since the impedance sensor is “configured to measure … said plurality of electrodes” and the implantable sensor comprises “a plurality of electrodes.”
For claim 47, the claim language “a heating element configured to heat said biological tissue,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the above-recited claim language invokes 112(f), however the specification lacks sufficient description to describe what structure, and its equivalents, correspond to the invocation.  As a result, there is a lack of evidence that Applicant(s) had possession of the claimed invention since no corresponding structure is disclosed.
For claim 48, the claim language “a drug releaser configured to release a drug to said biological tissue,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the above-recited claim language invokes 112(f), however the specification lacks sufficient description to describe what structure, and its equivalents, correspond to the invocation.  As a result, there is a lack of evidence that Applicant(s) had possession of the claimed invention since no corresponding structure is disclosed.
Dependent claim(s) 46-50, 52, 66-68, 71-73, 75-76, and 78-79 fail to cure the deficiencies of independent claim 45, thus claim(s) 45-50, 52, 66-68, 71-73, 75-76, and 78-79 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 47-48 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 47, the claim language “a heating element configured to heat said biological tissue,” is ambiguous.  Specifically, the above-recited claim language invokes 112(f), however the specification lacks sufficient description to describe what structure, and its equivalents, correspond to the invocation.  As a result, the examiner cannot ascertain what structures would infringe this claim language and what structures would not.  The claim is examined as meaning any structure that is capable of providing heat.
For claim 48, the claim language “a drug releaser configured to release a drug to said biological tissue,” is ambiguous.  Specifically, the above-recited claim language invokes 112(f), however the specification lacks sufficient description to describe what structure, and its equivalents, correspond to the invocation.  As a result, the examiner cannot ascertain what structures would infringe this claim language and what structures would not.  The claim is examined as meaning any structure that is capable of releasing a drug.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 45-46, 48, 50, 66-68, 73, and 78-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 200/30199783 to Bloom et al. (hereinafter “Bloom”), or alternatively under 35 U.S.C. 103 as being unpatentable over Bloom in view of U.S. Patent Application Publication No. 2013/0345525 to Kline.
For claim 45, Bloom discloses an implantable device for monitoring a condition of a biological tissue (Abstract), the device comprising:
an implantable housing (50) (Fig. 2C) (para [0061]), said housing hosting (Examiner’s Note: 50 “hosts” 36/38 and :
an implantable sensor (2 or 36 or 38) (Fig. 1A or 3C) (para [0025] or [0061]) comprising a plurality of electrodes (“two electrodes, para [0026]) spaced apart from each other in two dimensions (as can be seen in Fig. 1A) (also see Fig. 2C) (see para [0051], [0052], and [0054]) (also see “distance,” para [0057]); and
an implantable anchor configured to secure said plurality of electrodes (40, 46, 48, or “tape, another fixative or otherwise” in para [0061]), within said biological tissue and/or within tissue adjacent to said biological tissue to prevent dislocation of said plurality of electrodes during a monitoring time 
said device comprising:
an electric signal source configured to provide an electric signal to one or more pairs of said plurality of electrodes (para [0026]) (also see para [0025] and [0028]);
an impedance sensor configured to measure electrical impedance values between one or more pairs of electrodes of said plurality of electrodes (“circuitry able to measure body tissue impedance,” or “diagnostic instrument,” para [0025]) wherein said signals produced by said impedance sensor are indicative of a characteristic of the biological tissue adjacent the one or more pairs of electrodes (para [0027]).
Bloom appears to further disclose that the implantable housing is configured to fit inside a needle (Examiner’s Note: functional language, i.e., capable of) (Additional Examiner’s Note: the claim does not define the size of the needle, so whether the needle is gigantic or tiny, would still be a needle and read on the claim) (see Fig. 2C).
However, in the event that a skilled artisan would not understand Bloom as disclosing this feature, Klein teaches an implantable housing (“Natural or Synthetic Semi-Permeable Membrane” in Fig. 1 that surrounds the biochip) that is configured to fit inside a needle (Examiner’s Note: functional language, i.e., capable of) (see Abstract and Title, the biochip can be a nano-biochip, i.e., on the nano scale, and nano structures are capable of fitting in needles).
It would have been obvious to a skilled artisan to modify Bloom such that the implantable housing is configured to fit inside a needle, in view of the teachings of Klein, because limitations related to size are not sufficient to patentably distinguish over prior art.  In re Rose, 220 F.2d 359, 105 USPQ 237 (CCPA 1955); In re Reinhart
For claim 46, Bloom further discloses a wireless transmitter “(telemetry units, para [0083]) configured to (Examiner’s Note: functional language, i.e., capable of) wirelessly transmit said electric signals obtained from said impedance sensor (para [0083]).
For claim 48, Bloom does not expressly disclose a drug releaser configured to release a drug to said biological tissue.
However, Kline teaches a drug releaser configured to release a drug to said biological tissue (para [0058]).
It would have been obvious to a skilled artisan to modify Bloom to include a drug releaser configured to release a drug to said biological tissue, in view of teachings of Kline, for the obvious advantage of “to module, correct, or improve physiological levels” (see para [0058] of Kline).
For claim 50, Bloom does not expressly disclose wherein said biological tissue comprises a tumor.
However, Kline teaches wherein a biological tissue comprises a tumor (para [0043]).
It would have been obvious to a skilled artisan to modify Bloom wherein said biological tissue comprises a tumor, in view of the teachings of Kline, for the obvious advantage of cancer monitoring (see para [0043] of Kline).
For claim 66, Bloom further discloses wherein said electric signal source is configured to (Examiner’s Note: functional language, i.e., capable of) provide an electric signal to a source pair of electrodes (para [0026]) (also see para [0025] and [0028]), where said source pair includes a reference electrode of said plurality of electrodes (para [0026]); and wherein said impedance sensor is configured to (Examiner’s Note: functional language, i.e., capable of) measure electrical impedance values between a measurement pair of electrodes where said measurement pair of electrodes includes said reference electrode (para [0025]-[0027]).
For claim 67, Bloom further discloses wherein said electric signal source is configured to (Examiner’s Note: functional language, i.e., capable of) provide an electric signal to a first pair of electrodes of said plurality of electrodes (para [0026]) (also see para [0025] and [0028]); and wherein said impedance sensor is configured to (Examiner’s Note: functional language, i.e., capable of) measure electrical impedance values between said first pair of electrodes (para [0025]-[0027]).
For claim 68, Bloom further discloses wherein said plurality of electrodes are arranged in a two dimensional matrix (as can be seen in Fig, 2C) (para [0061]).
For claim 73, Bloom further discloses wherein said sensor is configured to: or said comprises one or more additional sensors configured to: measure, for said biological tissue, one or more of pH, temperature, dielectric constant, capacitance, and a drug level (para [0024]).
For claim 78, Bloom further discloses wherein said housing hosts said impedance sensor and said implantable anchor (para [0025] or [0061]).
For claim 79, Bloom further discloses wherein said plurality of electrodes comprises more than three electrodes (see Fig. 2C).
Claim(s) 47, 49, and 71-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom, or altnertaively Bloom in view of Klein, in view of U.S. Patent Application Publication No. 2003/0009110 to Tu et al. (hereinafter “Tu”).
For claim 47, Bloom does not expressly disclose a heating element configured to heat said biological tissue.
However, Tu teaches a heating element configured to heat a biological tissue (para [0051]).
It would have been obvious to a skilled artisan to modify Bloom to include a heating element configured to heat said biological tissue, in view of the teachings of Tu, for the obvious advantage of providing a therapeutic means (see para [0051] of Tu).
For claim 49, Bloom does not expressly disclose wherein said sensor is further configured to measure acoustic impedance, biochemical impedance, or both.
However, Tu teaches a sensor that is configured to measure acoustic impedance, biochemical impedance, or both (para [0031]).
It would have been obvious to a skilled artisan to modify Bloom wherein said sensor is further configured to measure acoustic impedance, biochemical impedance, or both, in view of the teachings of Tu, because acoustic impedance or biochemical impedance is a suitable type of impedance to measure that would lead to the predictable result of being able to evaluate a parameter that is indicative of a characteristic of biological tissue.
For claim 71, Bloom further discloses wherein said electrical signal source is configured to provide an electric signal to a source pair of electrodes (para [0026]) (also see para [0025] and [0028]).
Bloom does not expressly disclose a switch configured to select a source pair of electrodes from said plurality of electrodes.
However, Tu teaches a switch configured to (Examiner’s Note: functional language, i.e., capable of) select a source pair of electrodes from a plurality of electrodes (para [0044]).
It would have been obvious to a skilled artisan to modify Bloom to include a switch configured to select a source pair of electrodes from said plurality of electrodes, in view of the teachings of Tu, for the obvious advantage of “to control the electrical current, the current flow direction, impedance measurement, temperature sensing, and other operating conditions” of the device (see para [0044]) of Tu.
For claim 72, Bloom further discloses wherein said impedance sensor is configured to measure electrical impedance values between a measurement pair of electrodes (para [0025] and [0027]).
Bloom does not expressly disclose a switch configured to select a measurement pair of electrodes from said plurality of electrodes.

It would have been obvious to a skilled artisan to modify Bloom to include a switch configured to select a measurement pair of electrodes from said plurality of electrodes, in view of the teachings of Tu, for the obvious advantage of “to control the electrical current, the current flow direction, impedance measurement, temperature sensing, and other operating conditions” of the device (see para [0044]) of Tu.
Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom, or alternatively Bloom in view of Klein, in view of U.S. Patent Application Publication No. 2015/0038872 to Halter.
For claim 52, Bloom does not expressly disclose wherein said needle is selected from the group consisting of a biopsy needle and a trocar needle.
However, Halter teaches wherein said needle is selected from the group consisting of a biopsy needle and a trocar needle (Abstract).
It would have been obvious to a skilled artisan to modify Bloom wherein said needle is selected from the group consisting of a biopsy needle and a trocar needle, in view of the teachings of Halter, for the obvious advantage of being able to measuring an impedance of the tissue before or while it is being sampled.
Claim(s) 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom, or alternatively Bloom in view of Klein, in view of U.S. Patent Application Publication No. 2005/0043894 to Fernandez.
For claim 75, Bloom does not wherein said implantable anchor comprises one or more hook and/or spike.

It would have been obvious to a skilled artisan to modify Bloom wherein said implantable anchor comprises one or more hook and/or spike, in view of the teachings of Fernandez, because such a structure is a suitable means for implanting Bloom’s device, which is an intended function of Bloom (see para [0061] of Bloom).
For claim 76, Bloom does not wherein said implantable anchor comprises one or more of a clip, a suture, a string, a wire, and a thread.
However, Fernandez teaches a biological sensor that comprises an implantable anchor, wherein said implantable anchor comprises one or more of a clip, a suture, a string, a wire, and a thread (para [0094]).
It would have been obvious to a skilled artisan to modify Bloom wherein said implantable anchor comprises one or more of a clip, a suture, a string, a wire, and a thread, in view of the teachings of Fernandez, because such a structure is a suitable means for implanting Bloom’s device, which is an intended function of Bloom (see para [0061] of Bloom).
Response to Arguments
Applicant(s)’ arguments filed 10/29/20 have been fully considered.
With respect to the 112 rejection(s) of “heating elements,” Applicant(s)’ evidence and arguments are not persuasive because the term “heating element” is still not defined.  These external references just appear to be examples of what the term possibly could encompass, but not what it definitely is.
With respect to the 112 rejection(s) of “drug releaser,” Applicant(s)’ amendments and arguments are not persuasive because the term “drug releaser” is still not defined.  These external 
With respect to the 102/103 rejection(s), the examiner doesn’t find any evidence that the term “[f]urther” is equivalent to “or.”  Instead, “further” is defined by Merriam-Webster as “in addition” (see https://www.merriam-webster.com/dictionary/further; accessed 7/27/20).  Something that is “in addition” to something else is not an alternative such as “or.”  Additionally, Fig. 2C shows the electrodes being space apart in 2 dimensions.  The rest of the arguments are moot because Fernandez and Halter and not being used in the rejection of claim 45.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791